Citation Nr: 0201652	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  97-32 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses for treatment rendered from April 
19, 1997, to April 25, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The appellant (veteran) had active service from August 1943 
to November 1945.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 determination by 
the Medical Administration Service (MAS) of the VA Medical 
Center (VAMC) in Northport, New York, which denied 
entitlement to payment of unauthorized private medical 
expenses for treatment rendered from April 19 1997, to April 
25, 1997.  In February 1999, a personal hearing was held 
before VA personnel at the VAMC in Northport.  The 
jurisdiction of the claims folder is with the VA Regional 
Office in New York, New York.

The Board remanded the case in September 2001 for a Travel 
Board hearing.  The appellant was scheduled for a hearing in 
November 2001.  Prior to the hearing, the appellant's spouse 
informed the RO that the appellant was hospitalized and would 
not be attending the hearing; it was requested that the 
claims file be forwarded to the Board for disposition of the 
claim.  

On October 22, 1997, the appellant submitted a letter in 
response to the MAS decision to deny entitlement to payment 
of unauthorized medical expenses for treatment of his lung 
condition.  The appellant stated that he disputed the finding 
that his lung condition was not service connected because his 
lung problems started in December 1944, during the Battle of 
the Bulge.  On a VA Form 9 (dated in November 1997), 
appealing the MAS decision to deny payment for unauthorized 
medical expenses, the appellant stated that during service, 
he developed bronco-pneumonia, which resulted from damage to 
the bronchial tubes.  He again stated that his lung condition 
was due to damage done to his lungs during the Battle of the 
Bulge.  

In a decision dated in October 1998, the RO denied 
entitlement to service connection for, among other things, 
emphysema (claimed as a lung condition).  The veteran was 
informed of this decision in a letter in October 1998.  In a 
statement dated in November 1998, the appellant indicated 
that he was confused by 
the RO's decision to deny him increased compensation as he 
did not request additional compensation.  He stated that he 
only wanted VA to pay his medical expenses from April 1997.  
He also stated that he "never sought service connection 
classification for [his] lung condition which [he] developed 
during the Battle of the Bulge."  In a statement dated in 
December 1998, the veteran's representative included a copy 
of the above-referenced November 1998 letter as an 
attachment, and indicated that the attached (November 1998 
letter) was additional evidence which should be considered in 
conjunction with the "pending claim to establish entitlement 
to emphysema."  (sic.)  During a hearing held at the VAMC in 
February 1999, the appellant again indicated that he was not 
seeking compensation for a lung condition. 

While the record appears to be in conflict with regard to the 
veteran's desire to seek service connection for a lung 
condition, or to appeal the RO's decision to deny service 
connection, what is clear is that the veteran no longer 
wishes to claim service connection for a lung condition, and 
that any appeal of the RO's denial to grant entitlement to 
service connection was in effect withdrawn by the veteran's 
November 1998 letter, as well as his testimony at the 
February 1999 hearing.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.204 (2001).  Thus, the Board does not 
have jurisdiction over this matter.  Id.  

The Board further notes that the October 1998 rating decision 
and SOC also denied entitlement to service connection for a 
jaw condition, an eye condition, and dental injury, as well 
as entitlement to an increased rating for organic brain 
syndrome.  The record does not show that the appellant has 
appealed the RO's determination on these issues.  It is 
specifically noted that the appellant has not filed a 
substantive appeal after the issuance of the SOC; rather, in 
a letter dated in November 1998, he stated that he was not 
seeking increased compensation, but that he was only seeking 
reimbursement of unauthorized medical expenses.  The Board 
thus finds that the issues of entitlement to service 
connection for a jaw condition, an eye condition, dental 
injury, as well as entitlement to an increased rating for 
organic brain syndrome are not before the Board.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.204 (2001).
FINDINGS OF FACT

1.  The appellant incurred unauthorized medical expenses in 
connection with a private hospitalization at Huntington 
Hospital from April 19, 1997, to April 25, 1997; the 
admission was for treatment of non-service-connected chronic 
obstructive pulmonary disease, which was not associated with 
or aggravating his established service-connected disability.

2.  At the time of his hospitalization in April 1997, the 
appellant was service-connected for non-psychotic organic 
brain syndrome associated with brain trauma manifested by 
headache, rated 30 percent disabling.

3.  At the time of his hospitalization in April 1997, the 
appellant was not participating in a rehabilitation program 
under 38 U.S.C.A. Chapter 31.


CONCLUSION OF LAW

The requirements for payment or reimbursement of unauthorized 
medical expenses, incurred in connection with private 
hospitalization from April 19, 1997, to April 25, 1997, have 
not been met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) were recently 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise noted, these regulations are also 
effective November 9, 2000.  Id.

When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the VCAA does not preclude the Board from proceeding to an 
adjudication of the appellant's claim without first remanding 
it to the RO.  The VCAA does not require that the Secretary 
provide assistance under this section in cases where no 
reasonable possibility exists that the assistance would aid 
in substantiating the veteran's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  As will be explained later in the decision, under 
the law, entitlement to the requested benefits cannot be 
established.  As such, there is no reasonable possibility 
that any assistance would aid in substantiating the claim.  
The Board also observes that, since the issuance of an SOC in 
November 1997 on the matter in question, additional testimony 
was presented, and that the RO has not issued a Supplemental 
Statement of the Case (SSOC).  However, in light of this 
decision, in which the Board agrees with the RO's 
determination that the benefit sought on appeal must be 
denied as a matter of law, the issuance of an SSOC is not 
required.  See 38 C.F.R. § 19.31 (2000).


Factual Background  

The appellant reports that on April 19, 1997, he collapsed at 
his home and that an ambulance was summoned.  Once the 
ambulance arrived at his home, he reportedly requested that 
the ambulance take him to a VA medical center; however, he 
was advised that their charter limited them to taking him to 
the nearest hospital facility, which was Huntington Hospital.  
He claims that while at Huntington Hospital, he requested 
that he be transferred to the Northport VAMC, but that this 
was not accomplished.  

Medical records from Huntington Hospital indicate that the 
appellant was hospitalized from April 19,1997, to April 25, 
1997, for an acute exacerbation of chronic obstructive 
pulmonary disease.  

The appellant contends, in written statements and testimony, 
that, as he received VA inpatient and outpatient treatment 
for his lung condition prior to his hospitalization in April 
1997, he assumed that the condition need not be service 
connected for him to be reimbursed for the private medical 
expenses he incurred.  He also notes that he is a combat-
wounded veteran who had to acquiesce to being taken to the 
private facility instead of the VA facility or risk dying.  

The record indicates that at the time of his hospitalization 
in April 1997, the appellant was service connected for non-
psychotic organic brain syndrome, associated with brain 
trauma, manifested by headache; he was rated 30 percent 
disabled.  

Legal Analysis

Under 38 U.S.C.A. § 1728, in order to establish 
entitlement to payment or reimbursement for medical 
expenses incurred without 

prior authorization from the VA, all of the 
following criteria must be met:

(a) Treatment must have been for either (1) an 
adjudicated service-connected disability, or 
(2) a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or 
(3) any disability of a veteran who has a 
total disability permanent in nature resulting 
from a service-connected disability; or (4) 
any illness, injury or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. 
Chapter 31 and who is medically determined to 
be in need of hospital care or medical 
services for any of the reasons enumerated in 
38 C.F.R. § 17.48(j); and

(b) A medical emergency existed of such nature 
that delay would have been hazardous to life 
or health; and

(c) No VA or Federal facilities were feasibly 
available and an attempt to use them 
beforehand, or obtain prior VA authorization 
for the services required, would not have been 
reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The veteran received inpatient treatment at Huntington 
Hospital, for non-service-connected chronic obstructive 
pulmonary disease, from April 19, 1997, to April 25, 1997, 
without authorization from the VA.  The veteran does not 
contend otherwise.   The veteran also does not claim, and the 
evidence does not show, that this treatment was for a 
condition associated with or aggravating his service 
connected organic brain syndrome.  The Board notes that 
service connection for emphysema (lung condition) was denied 
in an October 1998 rating decision and, as explained in the 
Introduction section of this decision, the veteran is not 
seeking service connection for the condition.  Thus, the 
first requirement of the law concerning payment of 
unauthorized medical expenses is not met.  Since all criteria 
of the law must be satisfied for payment or reimbursement, 
the failure to meet one of the four elements of the first 
requirement mandates adverse action on the claim.  See 38 
U.S.C.A. § 1728; Zimick v. West, 11 Vet. App. 45, 49 (1998).  

The Board also notes that under certain conditions, when VA 
facilities are not capable of furnishing economical hospital 
care or medical services because of geographic 
inaccessibility, VA may contract with non-VA facilities for 
care.  38 U.S.C.A. § 1703; 38 C.F.R. § 17.52.  The record 
does not show whether or not there was a contract between VA 
and Huntington Hospital.  The conditions under which medical 
services may be authorized at a contract facility, however, 
have not been met in this case.  Specifically, the appellant 
was not treated at the private facility for a service 
connected condition or a condition associated with or 
aggravating a service connected condition; he does not 
participate in a rehabilitation program; he does not have a 
service connected disability rated at 50 percent or more; he 
did not begin inpatient treatment for the chronic obstructive 
pulmonary disease at a VAMC prior to admission to Huntington 
Hospital; he is not in receipt of special monthly pension 
based on housebound status or need for aid and attendance; he 
was not transferred from a VAMC to Huntington Hospital; he 
did not develop a medical emergency during authorized travel 
to or from a hospital; and he does not receive VA contract 
nursing home care.  Therefore, entitlement under 38 U.S.C.A. 
§ 1703 cannot be established.

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal as it is 
precluded by law.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

Payment or reimbursement for unauthorized medical expenses 
resulting from a private hospitalization from April 19, 1997, 
to April 25, 1997, is denied.


		
	T.M. Salari
	Acting Member, Board of Veterans' Appeals

 

